




INGERSOLL-RAND COMPANY
SUPPLEMENTAL PENSION PLAN II

EFFECTIVE JANUARY 1, 2005
AMENDED AND RESTATED EFFECTIVE OCTOBER 1, 2012


INTRODUCTION


Ingersoll-Rand Company (the “Company”) maintains the Ingersoll-Rand Pension Plan
Number One (the “Qualified Pension Plan”) for salaried employees employed by the
Company and certain subsidiaries and affiliates of the Company (the
“Employees”), under which benefits are subject to plan qualification limits
imposed by the Internal Revenue Code of 1986, as amended (the “Code”).


The Company recognizes that in certain circumstances it is desirable to provide
pension benefits to Employees that are supplemental to those provided by the
Qualified Pension Plan. The circumstances in which supplemental benefits will be
paid are:


•
when the limitation on benefits payable under the Company’s Qualified Pension
Plan, as specified in Section 415 of the Code (the “Section 415 Limits”),
reduces the benefit otherwise payable under the Qualified Pension Plan;



•
when, effective for years after 1988, the limitation on the amount of
compensation that may be taken into account in determining benefits under the
Company’s Qualified Pension Plan, as specified in Section 401(a)(17) of the Code
(the “Section 401(a)(17) Limit”), reduces the benefit otherwise payable under
the Qualified Pension Plan, and



•
when the amount of compensation that may be taken into account in determining
benefits under the Company’s Qualified Pension Plan due to deferrals under the
IR Executive Deferred Compensation Plan or the IR Executive Deferred
Compensation Plan II (collectively the “Deferral Plan”) further reduces the
benefit otherwise payable under the Qualified Pension Plan.



The Company hereby adopts this Ingersoll-Rand Company Supplemental Pension Plan
II (the “Supplemental Pension Plan II”), effective January 1, 2005, to provide
supplemental pension benefits subject to Section 409A of the Code on
substantially the same terms as those provided under the Ingersoll-Rand Company
Supplemental Pension Plan (the “Predecessor Plan”) to the extent such terms are
not inconsistent with Section 409A of the Code. The Supplemental Pension Plan II
applies to benefits accrued or vested after December 31, 2004 that, pursuant to
the effective date rules of Section 885(d) of the American Jobs Creation Act of
2004 and Treasury Regulations section 1.409A-6(a) are subject to Section 409A of
the Code.


It is intended that this Supplemental Pension Plan II be treated as “a plan
which is unfunded and

714185

--------------------------------------------------------------------------------






is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended.


All capitalized terms that are not otherwise defined herein shall have the same
meaning as under the Qualified Pension Plan. To the extent that Section 409A of
the Code applies to the Supplemental Pension Plan II, the terms of the
Supplemental Pension Plan II are intended to comply with Section 409A of the
Code and any regulations or other administrative guidance issued thereunder, and
such terms shall be interpreted and administered in accordance therewith.


The Company now hereby amends and restates this Supplemental Pension Plan II
effective as of October 1, 2012.






SECTION 1
SUPPLEMENTAL PLAN BENEFITS




1.1
Excess Pension Benefit. An Employee shall be entitled to a benefit under this
Supplemental Pension Plan II only if his or her benefit determined under the
provisions of the Qualified Pension Plan is less than the amount such benefit
would have been if (i) the Section 415 Limits did not apply, (ii) the definition
of Compensation specified under the Qualified Pension Plan did not exclude
compensation after 1988 in excess of the Section 401(a)(17) Limit, and (iii) the
definition of Compensation specified under the Qualified Pension Plan did not
exclude compensation deferred under the Deferral Plan.



If an Employee’s benefit from the Qualified Pension Plan is reduced as a result
of any of the conditions described in the preceding paragraph, the benefit to
which the Employee shall be entitled under this Supplemental Pension Plan II
shall be equal to (a) minus (b) minus (c) where:


(a)
is the benefit that would have been payable under the terms of the Qualified
Pension Plan, as a single life annuity with benefits payable monthly, if (i) the
Section 415 Limits did not apply, (ii) the definition of Compensation specified
under such Qualified Pension Plan did not exclude compensation after 1988 in
excess of the Section 401(a)(17) Limit, (iii) the definition of Compensation
specified under the Qualified Pension Plan did not exclude compensation deferred
under the Deferral Plan, (iv) the definition of Compensation specified under the
Qualified Pension Plan excluded commissions earned after December 31, 2009, and
(v) the definition of Compensation specified under the Qualified Pension Plan
excluded compensation earned by an Employee of Trane U.S. Inc., and its
subsidiaries before January 1, 2010;




2


22

--------------------------------------------------------------------------------






(b)
is the benefit actually payable as a single life annuity to the Employee under
the terms of the Qualified Pension Plan; and



(c)
is the benefit payable to the Employee under the Predecessor Plan, expressed in
the same form and with the same commencement date as the benefit payable to the
Employee under this Supplemental Pension Plan II.



For purposes of this Section 1.1, the single life annuity payable under the
terms of the Qualified Pension Plan and the benefit payable under the
Predecessor Plan shall be determined as of the Employee’s Determination Date.
The Determination Date shall be the first date following the Employee’s
separation from service (determined under the general rules under Section 409A
of the Code) on which the Employee becomes eligible (or would have become
eligible if the Employee’s termination of service under the Qualified Pension
Plan had occurred on the date of such separation from service) to begin
receiving payment of benefits under the Qualified Pension Plan, whether or not
the Employee begins receiving benefits under the Qualified Pension Plan on that
date.


Notwithstanding the terms of subparagraph (a), if an Employee elected by the
Board of Directors of the Company as an officer of the Company has attained age
62, the amount determined under subparagraph (a) shall be determined without
regard to any reduction under the terms of the Qualified Pension Plan by reason
of the Employee’s Determination Date preceding his Normal Retirement Date under
the Qualified Pension Plan.


1.2
Benefit Accrual under Qualified Pension Plan. An employee shall be entitled to a
benefit under this Supplemental Pension Plan II only with respect to
Compensation and Years of Credited Service (as defined in Sections 1.11 and
2.2A, respectively, of the Qualified Pension Plan) for which such Employee
accrues a benefit under the Qualified Pension Plan.





SECTION 2
VESTING


2.1
Vesting. An Employee shall be vested in the benefit provided under Section 1.1
of this Supplemental Pension Plan II in accordance with the vesting provisions
of the Qualified Pension Plan.




3


33

--------------------------------------------------------------------------------








SECTION 3
DISTRIBUTIONS


3.1    Time and Form of Benefit Payment.
(a)
Benefits under this Supplemental Pension Plan II that are vested in accordance
with Section 2.1 shall be payable solely in the form of a lump sum on the date
(the “Payment Date”) that is the later of (1) the first business day of the
first calendar year following the date of the Employee’s separation from service
(as determined under the general rules under Section 409A of the Code), or
(2) the first business day that is six months after the date of such separation
from service.



(b)
The lump sum amount payable to an Employee under Section 3.1(a), shall be the
lump sum value of the single life annuity determined under Section 1.1 hereof as
of the Employee’s Determination Date. For purposes of this Section 3.1, the lump
sum value shall be determined in the same manner as lump sum distributions are
determined under the Qualified Pension Plan as of the Employee’s Determination
Date. Such benefit shall be paid on the Employee’s Payment Date, together with
interest accrued thereon from the Determination Date, (1) if the assets are held
in trust, then at the interest rate of the trust, or (2) if the assets are not
held in trust, at the interest rate equal to the average of the monthly rates
for ten year constant maturities for U.S. Treasury Securities for the twelve
month period immediately preceding the month prior to the month in which the
Employee’s Determination Date occurred, as quoted by the Federal Reserve.



3.2
Payments to Beneficiaries. In the event that an Employee dies prior to the
Payment Date, the benefit determined under Sections 1.1 and 3.1 shall be payable
to the Employee’s beneficiary(ies) under the Qualified Pension Plan thirty (30)
days after the date of the Employee’s death, or as soon as practicable
thereafter.



3.3
Withholding. The Company shall be entitled to withhold from the payment due
under this Supplemental Pension Plan II any and all taxes of any nature required
by any government to be withheld from such payment.



3.4
Loans. No loans to Employees shall be permitted under this Supplemental Pension
Plan II.


4


44

--------------------------------------------------------------------------------








SECTION 4
MISCELLANEOUS




4.1
Amendment and Termination.



(a)
This Supplemental Pension Plan II may, at any time and from time to time, be
amended or terminated, without consent of any Employee or beneficiary (i) by the
Board of Directors of Ingersoll-Rand plc (“IR plc”) (or if Ingersoll-Rand plc is
a subsidiary of any other company, of the ultimate parent company) or the
Compensation Committee (as described in Section 4.3), or (ii) in the case of
amendments which do not materially modify the provisions hereof, the Company’s
Administrative Committee (as described in Section 4.3), provided, however, that
no such amendment or termination shall reduce any benefits accrued or vested
under the terms of this Supplemental Pension Plan II as of the date of
termination or amendment.

(b)
Notwithstanding the foregoing, following a “change in control” of IR plc, any
amendment modifying or terminating this Supplemental Pension Plan II shall have
no force or effect. For purposes hereof, a “change in control” shall have the
meaning designated: (i) in the Ingersoll-Rand Company Amended and Restated
Grantor Trust Agreement dated August 6, 1999 between the Company and Wachovia
Bank, as trustee, or (ii) in such other trust agreement that restates or
supercedes the agreement referred to in clause (i), in either case for purposes
of satisfying certain obligations to executive employees of Ingersoll-Rand
Company. For purposes of this Section 4, on and after the effective date of the
Irish Reorganization, the term “change in control” shall refer solely to a
“change in control” of IR plc.



4.2
No Contract of Employment. The establishment of this Supplemental Pension Plan
II or any modification thereof shall not give any Employee or other person the
right to remain in the service of the Company or any of its subsidiaries or
affiliates, and all Employees and other persons shall remain subject to
discharge to the same extent as if the Supplemental Pension Plan II had never
been adopted.



4.3
Compensation Committee. This Supplemental Pension Plan II shall be administered
by the Compensation Committee appointed by the Board of Directors of IR plc, or
any successor committee appointed by the Board of Directors of IR plc (or, if IR
plc is a subsidiary of any other company, of the ultimate parent company) (the
“Compensation Committee”). The Compensation Committee has delegated to the
members of the administrative committee appointed by the Company’s Chief
Executive Officer (the “Administrative Committee”) the authority to administer
this Supplemental Pension Plan II in accordance with its terms. Subject to
review by the Compensation Committee,


5


55

--------------------------------------------------------------------------------






the Administrative Committee shall make all determinations as to the right of
any person to a benefit. Any denial by the Administrative Committee of the claim
for benefits under this Supplemental Pension Plan II by an Employee or
beneficiary shall be stated in writing by the Administrative Committee in
accordance with the claims procedures annexed hereto as Appendix I.


4.4
Entire Agreement; Successors. This Supplemental Pension Plan II, including any
subsequently adopted amendments, shall constitute the entire agreement or
contract between the Company and any Employee regarding this Supplemental
Pension Plan II. There are no covenants, promises, agreements, conditions or
understandings, either oral or written between the Company and any Employee
relating to the subject matter hereof, other than those set forth herein. This
Supplemental Pension Plan II and any amendment shall be binding on the Company
and the Employee and their respective heirs, administrators, trustees,
successors, and assigns, including but not limited to, any successors to the
Company by merger, consolidation or otherwise by operation of law, and on all
designated beneficiaries of the Employee.



4.5
Severability. If any provision of this Supplemental Pension Plan II shall to any
extent be invalid or unenforceable, the remainder of the Supplemental Pension
Plan II shall not be affected thereby, and each provision of the Supplemental
Pension Plan II shall be valid and enforced to the fullest extent permitted by
law.



4.6
Application of Plan Provisions. All relevant provisions of the Qualified Pension
Plans, to the extent not inconsistent with Section 409A of the Code, shall apply
to the extent applicable to the contractual obligations of the Company under
this Supplemental Pension Plan II. With respect to any Employee, the applicable
provisions shall be those of the Qualified Pension Plan in which the Employee
participates. Benefits provided under the Supplemental Pension Plan II are
independent of, and in addition to, any payments made to Employees under any
other plan, program, or agreement between the Company and Employees, or any
other compensation payable to the Employee by the Company, or by any subsidiary,
or affiliate of the Company.



4.7
Governing Laws. Except as preempted by federal law, the laws of the state of New
Jersey shall govern this Supplemental Pension Plan II.



4.8
Participant as General Creditor. The Company shall have the right to establish a
reserve or make any investment for the purposes of satisfying its obligation
hereunder for payment of benefits at its discretion, provided, however, that no
Employee eligible to participate in this Supplemental Pension Plan II shall have
any interest in such investment or reserve. This Supplemental Pension Plan II
shall be unfunded for federal tax purposes. To the extent that any person
acquires a right to receive benefits under this Supplemental Pension Plan II,
such rights shall be no greater than the right of any, unsecured general
creditor of the Company.




6


66

--------------------------------------------------------------------------------






4.9
Nonassignability. The right of any Employee or any beneficiary in any benefit
hereunder shall not be subject to attachment, garnishment, or other legal
process for the debts of such Employee or beneficiary, nor shall any such
benefit be subject to anticipation, alienation, sale, pledge, transfer,
assignment or encumbrance.



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized representative this 12th day of November, 2012.
INGERSOLL-RAND COMPANY


By:    _/s/ Barbara Santoro_________________
Barbara Santoro
Vice President and Secretary






APPENDIX I


Claim Procedures
Employees, their beneficiaries, if applicable, or any individual duly authorized
by them, shall have the right under the Plan and the Employee Retirement Income
Security Act of 1974, as amended (ERISA), to file a written claim for benefits
from the Plan in the event of a dispute over such Employee’s entitlement to
benefits. All claims must be submitted to the Administrative Committee, or its
delegate, in writing and within one year of the date on which the lump sum
payment was made or allegedly should have been made. For all other claims, the
date on which the action complained of occurred.


Timing of Claim Decision
If an Employee’s claim is denied, in whole or in part, the Administrative
Committee, or its delegate, will give the Employee (or his or her
representative) a written (or electronic) notice of the decision within 90 days
after the Employee’s claim is received by the Administrative Committee, or its
delegate, or within 180 days if special circumstances require an extension of
time with respect to a determination of the claim. If the claim for benefits
relates to disability benefits, the Employee (or his or her representative) will
be given a written (or electronic) notice within 45 days after his or her claim
is received by the Administrative Committee, or its delegate, unless special
circumstances require an extension of time. The Administrative Committee, or its
delegate, may extend the period no more than twice for up to 30 days for each
extension to make

7


77

--------------------------------------------------------------------------------






a determination of a disability benefit claim. The Employee (or his or her
representative) will be notified if any extensions are required, the special
circumstances requiring an extension, and the date a determination is expected.
If any additional information is needed to process an Employee’s claim for
disability benefit claim, the Employee will be advised of the additional
information that is needed and the standards on which the benefit entitlement is
based, and he or she will have at least 45 days to provide the needed
information. Failure to provide additional requested information may result in
the denial of the claim.


Notice of Claim Denial
If the Employee is denied a claim for benefits, the Administrative Committee, or
its delegate, will provide such Employee with a written or electronic notice
setting forth:


1.The specific reason(s) for the denial;
2.Specific reference(s) to pertinent Plan provisions upon which the denial is
based;
3.A description of any additional material or information necessary for you to
perfect the claim, and an explanation of why such material or information is
necessary;
4.A description of the Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of your right to bring a
civil action under Section 502(a) of ERISA following a the exhaustion of the
Plans’ administrative process;
5.If a claim based on disability was denied in reliance upon an internal rule,
guideline, protocol or other similar criterion, the internal rule, guideline,
protocol or other criteria will be described, or the notice will include a
statement that a copy of such rule, guideline, protocol or other criteria will
be provided free of charge upon request; and,
6.A statement that you have the right to appeal the decision.


Appeal of Claim Denial
The Employee (or his or her representative) may request a review of a denial of
a claim to the Administrative Committee, or its delegate, by filing a written
application for review within 60 days (or, for disability claims, 180 days)
after his or her receipt of the written notice of the denial of the claim. The
filing of an appeal is mandatory if the Employee later determines that he or she
wants to initiate a lawsuit under ERISA Section 502(a). The Administrative
Committee, or its delegate, will conduct a full and fair review of the claim
denial. The review shall:


1.Not afford deference to the initial adverse benefit determination,
2.Provide for the identification of medical or vocational experts whose advice
was obtained on behalf of the Plan in connection with the appeal, if applicable
3.Be conducted by someone that did not take part in the adverse determination
under appeal and is not a subordinate of someone who did.


The Employee shall have the opportunity to submit written comments, documents,
records and other information relating to his or her claim without regard to
whether such information was submitted or considered in the initial benefit
determination. The Administrative Committee will re-examine your claim, along
with all comments, documents, records and other information that you submit
relating to the claim, regardless of whether or not it was submitted or
considered in the initial determination. In deciding an appeal that is based in
whole or in part on a medical

8


88

--------------------------------------------------------------------------------






judgment, the decision maker shall consult with a health care professional who
has appropriate experience in the field of medicine and who was not consulted in
connection with the initial adverse determination and is not the subordinate of
someone who did.


Timing of Decision on Appeal
The Administrative Committee, or its delegate, shall notify the Employee (or his
or her representative) of the determination on review within 60 days (or, for
disability claims, 45 days) after receipt of the Employee’s request for review,
unless the Administrative Committee, or its delegate, determines that special
circumstances require an extension. The extension may not be longer than 60 days
(or, for disability claims, 45 days). The Employee (or his or her
representative) shall be notified if any extension is required, the special
circumstances requiring an extension and the date when a determination is
expected before the end of the initial 60 day (for disability claims, 45 day)
period. Subject to the Compensation Committee, the Administrative Committee’s,
or its delegate’s, decision shall be final and binding on all parties.


Notice of Benefit Determination on Review of an Appeal
The Administrative Committee, or its delegate, will provide the Employee (or his
or her representative) with a written or electronic notice of the determination
on review and, if the claim on review is denied:
1.The specific reason or reasons for the denial;
2.The specific Plan provision(s) on which the decision is based;
3.A statement that the Employee is entitled to receive upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim for benefits;
4.If a claim based on disability was denied in reliance upon an internal rule,
guideline, protocol or other similar criterion, the internal rule guideline,
protocol or other criteria will be described, or the notice will include a
statement that a copy of such rule, guideline, protocol or other criteria will
be provided free of charge upon request; and
5.A statement that the Employee shall have a right to bring a civil action under
Section 502(a) of ERISA following exhaustion of the Plans’ administrative
processes.


Discretionary Authority to Decide Claims and Appeals
The Administrative Committee, or its delegate, shall have full discretionary
authority to determine eligibility under the Plan’s terms, to interpret and
apply the terms and provisions of the Plans, to resolve discrepancies and
ambiguities, and to make final decisions on the appeal by an Employee of an
initial denied claim. Subject to Compensation Committee, the Administrative
Committee’s, or its delegate’s, decision will be final and binding on all
parties.


Right to File a Lawsuit Under ERISA
In the event an Employee’s appeal under a Plan is denied by the Administrative
Committee, or

9


99

--------------------------------------------------------------------------------






its delegate, he or she shall have the right to file a lawsuit under ERISA
Section 502(a). Any such lawsuit must be filed within 12 months of the appeal
having been denied. Any lawsuit filed shall be governed by ERISA, or to the
extent not preempted, the laws of the State of New Jersey.


1.Except as specifically set forth herein, all other terms of the Plan shall
remain in full force and effective and are hereby ratified in all respects.





10


1010